United States Court of Appeals
                     For the First Circuit


No. 09-1858

                     ENRIQUE CORTÉS-RIVERA,

                      Plaintiff, Appellant,

                               v.

DEPARTMENT OF CORRECTIONS AND REHABILITATION OF THE COMMONWEALTH
 OF PUERTO RICO; MIGUEL PEREIRA-CASTILLO, in his individual and
 official capacity as Secretary of the Department of Corrections
 and Rehabilitation of Puerto Rico; CORRECTIONAL HEALTH SERVICES
                           CORPORATION,

                     Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on November 16, 2010, is
amended as follows:

     On page 3, line 22, "Guillian" is changed to "Guillain".

     On page 5, line 19, "July 31" is changed to "July 1".

     On page 6, line 7, "joint motion" is changed to "motions".

     On page 7, line 9, "joint motion" is changed to "motions".

     On page 10, line 21, "(9th Cir. 2009)," is changed to "(9th
Cir. 2009);".

     On page 16, line 10, "permissively" is changed to
"permissibly".